8 N.Y.2d 968 (1960)
Edward L. Korycka, Plaintiff-Appellant,
v.
S. A. Healy Company, Defendant-Respondent and Third-Party Plaintiff-Appellant. Thomas Adair Contracting Corp., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued May 26, 1960.
Decided July 8, 1960.
Samuel Harris Cohen and Benjamin H. Siff for plaintiff-appellant.
Norman C. Mendes, John A. Bergmann and John J. Tarpey for S. A. Healy Company, respondent and third-party plaintiff-appellant.
William F. McNulty for Thomas Adair Contracting Corp., third-party defendant-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, without costs; no opinion.